Citation Nr: 1047665	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1954 to September 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The case 
was originally before the Board on appeal from an August 2005 
rating decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss and tinnitus.  In March 2008, a Travel 
Board hearing was held before the undersigned.  A transcript of 
the hearing is associated with the Veteran's claims file.  In May 
2008, the case was remanded for additional development.  In a 
decision issued in August 2009, the Board denied the Veteran's 
claims.  He appealed that decision to the Court.  In June 2010, 
the Court vacated the Board's August 2009 decision and remanded 
the matters on appeal for readjudication consistent with 
instructions outlined in a June 2010 Joint Motion for an Order 
Vacating and Remanding the August 4, 2009 Board Decision and 
Incorporating the Terms of this Remand (Joint Motion) by the 
parties.

In August 2010, the Veteran submitted evidence with a waiver of 
initial Agency of Jurisdiction (AOJ) consideration.  Notably, 
this evidence (consisting of statements from the Veteran as well 
as lay statements from his family members) was a duplicate of 
evidence previously associated with the claims file and 
considered.  In September and October 2010, the Veteran submitted 
additional evidence without a waiver of initial AOJ 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.




REMAND

In its August 2009 decision, the Board noted that the record 
included both medical evidence that tended to support the 
Veteran's claims of service connection for hearing loss and 
tinnitus, and medical evidence that was against the claims.  The 
evidence that tended to support his claims consisted of May 2006 
and March 2008 letters from a private physician (Dr. J.D.C.) who 
opined that the Veteran's hearing loss and tinnitus were likely 
noise-induced and service-related.  The evidence that was against 
his claims consisted of the February 2006 VA audiological 
examination report wherein the examiner opined that "it was less 
likely than not" that the Veteran's hearing loss had its onset 
in service.  This opinion was based on her review of the 
Veteran's service separation physical examination, which was 
silent for hearing loss, and the fact that he did not seek 
treatment for hearing loss until some 30 years after service.  As 
for tinnitus, the examiner opined that it was "less likely as 
not" caused by service, explaining that although the Veteran 
claimed it started in service, he did not complain of it in 
service.  She did note that the Veteran had stated he tried to 
complain of tinnitus in service, but no one would treat him, and 
stated that she could only speculate as to whether any in-service 
trauma caused the Veteran's tinnitus.

After evaluating the medical opinions of record, the Board found 
the February 2006 VA examiner's opinion more probative than the 
private opinions from Dr. J.D.C., and explained that her opinions 
reflected familiarity with the entire record and included a 
rationale for the opinions provided whereas Dr. J.D.C.'s opinions 
were based entirely on history/information obtained from the 
Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board also gave consideration to the Veteran's statements 
relating his hearing loss and tinnitus to service and noted that 
although he was competent to testify to symptoms he experienced, 
he was not competent to opine regarding medical etiology.  For 
these reasons, the Board found the preponderance of the evidence 
against the Veteran's claims, and denied service connection for 
hearing loss and tinnitus.

In the June 2010 Joint Motion, it was observed that the Veteran 
and his wife were competent to report the onset of his decreased 
hearing and tinnitus and the continuity of these symptoms as they 
were symptoms capable of lay observation.  Because these 
statements were being proffered as evidence of onset and 
continuity rather than nexus, the credibility of these statements 
(as to onset and continuity) should be assessed.  

The Joint Motion also noted that the February 2006 VA 
audiological evaluation was inadequate because the examiner did 
not address the Veteran's assertions of continuity of 
symptomatology (of hearing loss and tinnitus).  

With regard to the Veteran's tinnitus claim, the Joint Motion 
stated that a new medical opinion was necessary because the 
February 2006 VA examiner had stated "she [could] only 
speculate" whether any in-service trauma had caused the 
tinnitus.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) 
(which, notably, was decided after the Board had completed its 
actions in the present case), the Court stated that while VA need 
not "proceed through multiple iterations of repetitive medical 
examinations until it obtains a conclusive opinion or formally 
declares that further examinations would be futile," it must be 
clear "that the examiner has not invoked the phrase 'without 
resort to mere speculation' as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled."

The Court-endorsed Joint Motion is now "the law of the case" in 
these matters; as such, the matters on appeal must be remanded to 
address the insufficiencies noted in the Joint Remand.

Finally, in September 2010 and October 2010, the Veteran 
submitted additional evidence (an August 2010 treatment 
record/nexus opinion from a private otolaryngologist).  This 
evidence is pertinent to the matter at hand, has not been 
considered by the RO, and the appellant has not waived initial 
AOJ consideration of this evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  [Although the Veteran also submitted 
additional evidence in August 2010 with a waiver of initial 
consideration by the AOJ, there is no indication that the August 
2010 waiver was intended to serve as a "prospective" waiver of 
AOJ initial consideration of any future evidentiary submissions.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. 	The RO should review the statements 
submitted by the Veteran and his spouse, and 
make a credibility determination as to their 
assertions of onset and continuity of 
decreased hearing and tinnitus since service.

2. 	The RO should then arrange for the 
Veteran to be examined by an otolaryngologist 
to determine the likely etiology of his 
hearing loss and tinnitus.  The physician 
should review the Veteran's file (with 
specific attention invited to the June 2010 
Joint Motion, this remand, the medical 
opinions already of record, and the lay 
statements submitted by the Veteran and his 
spouse), and provide an opinion as to whether 
it is at least as likely as not (50 percent 
or better probability) that the Veteran's 
hearing loss and tinnitus are related to his 
service, and specifically to noise trauma and 
or any ear pressure injury therein.  The 
examiner should explain the rationale for all 
opinions given and comment on the opinions 
already in the record.  

If the examiner/opinion provider is unable to 
offer the opinion sought, the Veteran's 
claims file should be forwarded to another 
appropriate healthcare professional 
(otolaryngologist/ audiologist, e.g.) for 
review and the opinion sought.

3. 	The RO should then review the record 
(specifically including initial review of the 
aforementioned evidence submitted without a 
waiver) and re-adjudicate the claims.  If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the 
Court as expressed in the Joint Motion, and to ensure that all 
necessary development is completed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

